Case: 19-40842      Document: 00515397411        Page: 1     Date Filed: 04/28/2020




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals

                                   No. 19-40842
                                                                               Fifth Circuit

                                                                             FILED
                                 Summary Calendar                        April 28, 2020
                                                                        Lyle W. Cayce
                                                                             Clerk
LUIS SANTIAGO; LINDA A. SANTIAGO,

                                                Plaintiffs−Appellants,

versus

THE BANK OF NEW YORK MELLON,
as successor trustee to JP Morgan Chase Bank, as Trustee for
Novastar Mortgage Funding Trust, Series 2004-2, Novastar Home Equity
Loan Asset-Backed Certificates, Series 2004-2;
OCWEN LOAN SERVICING, L.L.C.,

                                                Defendants−Appellees.



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                No. 4:18-CV-533




Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *

      Luis and Linda Santiago, pro se on appeal, challenge an adverse


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 19-40842      Document: 00515397411    Page: 2   Date Filed: 04/28/2020


                                  No. 19-40842

summary judgment denying their multiple claims. In short, the Santiagos
purchased property with a home equity note for just under a million dollars in
2004, are in default since 2010, and apparently continue to occupy the prop-
erty. Numerous state-court actions ensued, resulting in the denial of the San-
tiagos’ voluminous claims, whereupon they sued again, this time in federal
court.

         The defendants moved for summary judgment. The magistrate judge
issued a carefully detailed twenty-page Report and Recommendation, impres-
sively setting forth the law and the facts. The recommendation was to grant
summary judgment and dismiss all claims. The Santiagos raised fifty-one ob-
jections to the report. The district judge wrote a comprehensive fourteen-page
Memorandum, filed September 10, 2019, denying the objections and adopting
the Report and Recommendation as the court’s findings and conclusions.

         We agree with the district court and the magistrate judge. The Santi-
agos’ claims have no merit. And it is time for this controversy to be put to bed.
The judgment of dismissal is AFFIRMED, essentially for the reasons set forth
in the district court’s memorandum.




                                        2